OPINION OF THE COURT
Per Curiam.
Joseph G. Russo has submitted an affidavit dated January 13, 1992, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Russo was admitted to the practice of law by the Appellate Division of the *61Supreme Court, Second Judicial Department, on June 22, 1955.
Mr. Russo acknowledges that he is the subject of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts concerning allegations of professional misconduct concerning the mishandling of escrow funds. Mr. Russo further acknowledges that his resignation is submitted subject to any application by the Grievance Committee for an order directing restitution and reimbursement to the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He recognizes the continuing jurisdiction of this court to make such an order and specifically waives the opportunity to be heard in opposition to any order of restitution. The Grievance Committee reveals that both complainants have been fully reimbursed by Mr. Russo.
Mr. Russo indicates that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation. He acknowledges that he could not successfully defend himself on the merits against disciplinary charges based upon the allegations against him.
The Chief Counsel for the Grievance Committee recommends that the court accept the resignation. Under the circumstances herein, the resignation of Joseph G. Russo as a member of the Bar is accepted and directed to be filed. Accordingly, Joseph G. Russo is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Copertino, JJ., concur.
Ordered that the resignation of Joseph G. Russo is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Joseph G. Russo is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Joseph G. Russo shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Joseph G. Russo is commanded to desist and refrain (1) from practicing law in any form, either as principal *62or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.